Title: James Madison to Joseph Coolidge Jr., 8 June 1827
From: Madison, James
To: Coolidge, Joseph Jr.


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                June 8. 1827
                            
                        
                        I have duly recd. your favour of May 28. with the printed & manuscript papers of Mr. Grund. The
                            communication, with whatever other documents interesting to him may come to hand will be laid before the Visitors of the
                            University at their meeting on the 10th. of July and will bring him into consideration along with the other men of Science
                            disposed to fill the chair vacated by Mr. Key.
                        The inclosed letter from Mrs. Madison will express the affectionate respects I wish to be presented to Mrs.
                            Randolph & Mrs. Coolidge, and leaves me nothing to add but the assurances, I pray you to accept, for yourself, of
                            my particular esteem and cordial regards
                        
                            
                                James Madison
                            
                        
                    